Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the abstract filed on January 21, 2022 has been considered and accepted. 
Claims 4, 14, 21, 24, 31 and 34 have been cancelled.
Claims 1-3, 5-13, 15-20, 22, 23, 25-30, 32, 33, 35 and 36 are allowable over the prior art of record. For reasons of allowance, see pages 11-12 of Applicant’s remarks filed on January 21, 2022.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed January 21, 2022 with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-8, 11-23, 25, 26, 29-33, 35 and 36 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454